DETAILED ACTION
Claims 1-32 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claims 1, 10, 19 and 26 are independent claims. Claims 2-9, 11-18, 20-25, 27-32 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 10-12-2020.

Domestic Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03-21-2021, 10-27-2021 are in full compliance with the provisions of 37 CFR 1.97. However, the information disclosure statement filed 04-02-2021 and more particularly, the cited foreign references fail to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fault managed power module” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As per dependent claims 11-18, these claims are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Action May Be Required By Applicants 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may do one of the following:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function). 
present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10- 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Having concluded that the expression “fault managed power module”  recited in claim 10 invokes the application of § 112, sixth paragraph, we now consider whether Applicants’ specification discloses sufficient corresponding structure for performing the claimed control functions. See Aristocrat, 521 F.3d at 1333. Because the expression of claim 10 are computer-implemented and cannot all be performed by a general purpose computer without any special programming, we must determine whether the specification discloses an algorithm that transforms a general purpose processor into a special purpose processor that performs the claimed functions. Id.; cf. Katz, 639 F.3d at 1316. The only portions of the specification that describes the expression are ¶s [0026], See Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334. Because Applicants’ specification fails to disclose an algorithm for performing the functions recited in the claim 10, it fails to describe sufficient corresponding structure as required for a limitation interpreted under 35 U.S.C. § 112, sixth paragraph. 

To summarize, the examiner construes “fault managed power module” perform various control functions, as recited in the independent claim 10, as "means-plus-function" limitation subject to 35 U.S.C. 112(f), and conclude that the specification's failure to disclose and algorithm corresponding to the recited functions renders the claim indefinite under 35 U.S.C. 112(b). 
As per dependent claims 11-18, these claims do not cure the deficiencies presented above and are rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,256,263 (hereinafter Narayanan) in view of U.S. Publication No. 2016/0064938 (hereinafter Balasubramaniam). 

As per claim 1, Narayanan discloses a system comprising: 
a plurality of network devices comprising a plurality of ports; (Fig. 1 illustrates power supply system 10 which supplies power to network switches 12A-12D, of which each network switch has a plurality of ports labeled as 25 for which PDs are connected)  
a power bus connecting said plurality of network devices, wherein power is shared between said plurality of network devices over the power bus; and (Fig.1 illustrates a system having a power bus comprised of “power bus 8A-8C” for supplying available power from power supply system 10. The available power is allocated according to a scheme that is “shared” and “allocated based on per-port characteristics of any network switch or other type of electronic equipment receiving power”; Col 1 lines 55-57) 

a plurality of PSE (Power Sourcing Equipment) PoE (Power over Ethernet) ports each operable to transmit power to a device connected to one of the PSE PoE ports; (Col 5 lines 16-19 states that PoE Managers 44 whether or not to source power from the PoE ports out to PoE network devices 2. Therefore, to POSITA this means that the network switch has the capability via the plurality of ports to transmit power to POE Dev’s )
a plurality of PD (Powered Device) PoE ports each operable to receive power from a device connected to one of the PD PoE ports; and (POE Dev’s illustrated by Fig 1 show power transmitted from network switches 12 to PD devices. For example, Col 5 lines 42-44 states that “The power draw of PoE ports 25 will increase the power demand of network switch 12A above the typical 200 W consumed by a network switch 12.” ) 
Narayanan does not distinctly discloses the following: 
a plurality of bi-directional PoE ports each configurable to operate as a PSE PoE port to transmit power to a device connected to one of the bi-directional PoE ports or as a PD PoE port to receive power from the connected device. 
However, Balasubramaniam discloses the following: 
a plurality of network devices comprising a plurality of ports;(switches 1-3Fig 2) 
 dual-role Power-over-Ethernet (PoE) port units are each selectively configurable to operate as either (i) a PoE Power Source Equipment (PSE) port unit to provide power to a device connected to the PoE port unit, or (ii) a PoE Powered Device (PD) port unit to sink power from the connected device.  Each PoE port unit includes a network port, and a bi-directional power converter to selectively convert power in either (i) a first direction and to provide converted power to the network port when the PoE port unit operates as the PSE port unit, or (ii) in a second direction to convert power received from the network port when the PoE port unit operates as the PD port unit”
a plurality of PD (Powered Device) PoE ports each operable to receive power from a device connected to one of the PD PoE ports; and (Abstract states that “ One or more dual-role Power-over-Ethernet (PoE) port units are each selectively configurable to operate as either (i) a PoE Power Source Equipment (PSE) port unit to provide power to a device connected to the PoE port unit, or (ii) a PoE Powered Device (PD) port unit to sink power from the connected device.  Each PoE port unit includes a network port, and a bi-directional power converter to selectively convert power in either (i) a first direction and to provide converted power to the network port when the PoE port unit operates as the PSE port unit, or (ii) in a second direction to convert power received from the network port when the PoE port unit operates as the PD port unit”
a plurality of bi-directional PoE ports each configurable to operate as a PSE PoE port to transmit power to a device connected to one of the bi-directional PoE ports or as  dual-role Power-over-Ethernet (PoE) port units are each selectively configurable to operate as either (i) a PoE Power Source Equipment (PSE) port unit to provide power to a device connected to the PoE port unit, or (ii) a PoE Powered Device (PD) port unit to sink power from the connected device.  Each PoE port unit includes a network port, and a bi-directional power converter to selectively convert power in either (i) a first direction and to provide converted power to the network port when the PoE port unit operates as the PSE port unit, or (ii) in a second direction to convert power received from the network port when the PoE port unit operates as the PD port unit” ) 

It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Narayanan and Balasubramaniam because both references are in the same field of endeavor. Balasubramaniam’s teaching of dual-power ports would enhance Narayanan's system by allowing available power be distributed among various components based on needs thus enhancing power distribution.

As per claim 2, Narayanan as modified wherein the device connected to one of the bi-directional PoE ports comprises a solar device. (the local power source may include, solar panel; ¶ [0022], [0025]) 
As per claim 3, Narayanan as modified wherein the device connected to one of the bi-directional PoE ports comprises a rechargeable battery. (the local power source 
As per claim 5, Narayanan as modified wherein the controller is located at [power supply system ] (Narayanan ; Controller 11; Fig. 1) 
Narayanan does not distinctly disclose where the controller one of said plurality of network devices. 
However, Balasubramaniam discloses at least one such controller. In particular, Balasubramaniam  discloses s controller one of said plurality of network devices. (microcontroller 36 and running power locally as illustrated by locally; Fig 2) 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Narayanan and Balasubramaniam because both references are in the same field of endeavor. Balasubramaniam’s teaching of implementing a local power management using a controller within the network device would enhance Narayanan's system by localizing power management and minimizing failures associated with a single global controller thus improving system up time. 

As per claim 6, Narayanan as modified wherein at least one of the network devices receives utility power, the device connected to one of the bi-directional PoE ports comprises a rechargeable battery, and the device connected to one of the PD PoE ports or one of the bi-directional PoE ports comprises a solar device, and wherein the controller is operable to identify available utility power, battery power. (Balasubramaniam: Abstract states that “ One or more dual-role Power-over-Ethernet (PoE) port units are each selectively configurable to operate as either (i) a PoE Power provide power to a device connected to the PoE port unit, or (ii) a PoE Powered Device (PD) port unit to sink power from the connected device.  Each PoE port unit includes a network port, and a bi-directional power converter to selectively convert power in either (i) a first direction and to provide converted power to the network port when the PoE port unit operates as the PSE port unit, or (ii) in a second direction to convert power received from the network port when the PoE port unit operates as the PD port unit” . Further, Balasubramaniam discloses  “AC power grid” power supply from ¶ [0038] and battery  448 from Fig. 4 and a local power source 444 (e.g., a solar panel) from ¶ [0034] and an alternating current (AC) power source for local power source ¶ [0022]. Further,  ¶ [0043] further states a summing node 440 which measures of any excess power of the from the power sources available.), ( Narayanan: Fig.1 illustrates a system having a power bus comprised of “power bus 8A-8C” for supplying available power from power supply system 10. The available power is allocated according to a scheme that is “shared” and “allocated based on per-port characteristics of any network switch or other type of electronic equipment receiving power”; Col 1 lines 55-57)
As per claim 7, Narayanan as modified wherein said plurality of ports further comprises a fault managed power port. (¶ [0063] of Balasubramaniam states that “, periodic messages (e.g., once per second) are transmitted from each PoE port unit to the network device or other host of central control.  If the current sourced from the PSE end of a link does not closely match the current entering the PD end of the link, this mismatch could indicate a cable fault or other abnormal condition.” )

As per claim 9, Narayanan as modified wherein the power bus is configured for transmitting power in a voltage range of 45 (Volts Direct Current) to 60 VDC. (Balasubramaniam : ¶ [0030] )
Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,256,263 (hereinafter Narayanan) in view of U.S. Publication No. 2016/0064938 (hereinafter Balasubramaniam) and further view of U.S. Publication No. 2020/0409347 (hereinafter Berry) 
As per claim 4, Narayanan as modified wherein a group of the PD PoE ports. (Narayanan; Fig 1) 
Narayanan as modified does not distinctly disclose a plurality of photovoltaic devices 
However, Berry discloses a plurality of photovoltaic devices (¶ 0032] )

It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Narayanan as modified and Berry because all references are in the same field of endeavor. Berry’s teaching of a power source made of photovoltaic device would enhance Narayanan's as modified system by allowing the system to use clean and renewable energy thus reducing costs to power the system. 


Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,256,263 (hereinafter Narayanan) in view of U.S. Publication No. 2016/0064938 (hereinafter Balasubramaniam) and further view of U.S. Publication No. 2016/0363980 (hereinafter Spiel) 

As per claim 10, Narayanan discloses an apparatus comprising: 
a plurality of PoE (Power over Ethernet) ports each configurable to operate as a PSE (Power Sourcing Equipment) PoE port to transmit power to a device connected to one of the PoE ports or (Col 5 lines 16-19 states that PoE Managers 44 whether or not to source power from the PoE ports out to PoE network devices 2. Therefore, to POSITA this means that the network switch has the capability via the plurality of ports to transmit power to POE Dev’s )
as a PD (Powered Device) PoE port to receive power from the connected device; (POE Dev’s illustrated by Fig 1 show power transmitted from network switches 12 to PD devices. For example, Col 5 lines 42-44 states that “The power draw of PoE ports 25 will increase the power demand of network switch 12A above the typical 200 W consumed by a network switch 12.” )
 a power supply unit; and (Fig. 1 illustrates power supply system 10 which supplies power)
Narayanan does not disclose the following:
a plurality of bi-directional PoE (Power over Ethernet) ports each configurable to operate as a PSE (Power Sourcing Equipment) PoE port to transmit power to a device 
a fault managed power module for receiving fault managed power on an Ethernet cable. 
However, Balasubramaniam discloses a plurality of bi-directional PoE (Power over Ethernet) ports each configurable to operate as a PSE (Power Sourcing Equipment) PoE port to transmit power to a device connected to one of the bi-directional PoE ports or as a PD (Powered Device) PoE port to receive power from the connected device; (Abstract states that “ One or more dual-role Power-over-Ethernet (PoE) port units are each selectively configurable to operate as either (i) a PoE Power Source Equipment (PSE) port unit to provide power to a device connected to the PoE port unit, or (ii) a PoE Powered Device (PD) port unit to sink power from the connected device.  Each PoE port unit includes a network port, and a bi-directional power converter to selectively convert power in either (i) a first direction and to provide converted power to the network port when the PoE port unit operates as the PSE port unit, or (ii) in a second direction to convert power received from the network port when the PoE port unit operates as the PD port unit”
a plurality of PD (Powered Device) PoE ports each operable to receive power from a device connected to one of the PD PoE ports; and (Abstract states that “ One or more dual-role Power-over-Ethernet (PoE) port units are each selectively configurable to operate as either (i) a PoE Power Source Equipment (PSE) port unit to provide power to a device connected to the PoE port unit, or (ii) a PoE Powered Device (PD) port unit to sink power from the connected device.  Each PoE port unit includes a network port, a bi-directional power converter to selectively convert power in either (i) a first direction and to provide converted power to the network port when the PoE port unit operates as the PSE port unit, or (ii) in a second direction to convert power received from the network port when the PoE port unit operates as the PD port unit”
a plurality of bi-directional PoE ports each configurable to operate as a PSE PoE port to transmit power to a device connected to one of the bi-directional PoE ports or as a PD PoE port to receive power from the connected device. (Abstract states that “ One or more dual-role Power-over-Ethernet (PoE) port units are each selectively configurable to operate as either (i) a PoE Power Source Equipment (PSE) port unit to provide power to a device connected to the PoE port unit, or (ii) a PoE Powered Device (PD) port unit to sink power from the connected device.  Each PoE port unit includes a network port, and a bi-directional power converter to selectively convert power in either (i) a first direction and to provide converted power to the network port when the PoE port unit operates as the PSE port unit, or (ii) in a second direction to convert power received from the network port when the PoE port unit operates as the PD port unit” ) 

a fault managed power module for receiving fault managed power on an Ethernet cable. ( ¶ [0063] of Balasubramaniam states that “, periodic messages (e.g., once per second) are transmitted from each PoE port unit to the network device or other host of central control.  If the current sourced from the PSE end of a link does not closely match the current entering the PD end of the link, this mismatch could indicate a cable fault or other abnormal condition.” )

Narayanan as modified does not distinctly disclose converting the fault managed power to a power supply input power, and transmitting the power supply input power to the power supply unit.
However, Spiel discloses disclose converting the fault managed power to a power supply input power, and transmitting the power supply input power to the power supply unit.( Spiel disclose detecting a power supply fault doe to “power loss” through the cable [Fig. 6] and adjusts the power amount supplied accordingly to the powered device ¶ [0033] ) 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Narayanan as modified and Spiel because all references are in the same field of endeavor. Spiel’s teaching of adjusting power supplied to the power device  would enhance Narayanan's as modified system by compensating the loss power due to various cable faults, thus improving power distribution for the computer system. 
As per claim 11, Narayanan as modified discloses wherein the fault managed power comprises DC (Direct Current) pulse power. (Balasubramaniam where a local 
As per claim 12, Narayanan as modified discloses further comprising at least one PD PoE port or PSE PoE port. (Balasubramaniam; abstract), (Narayanan: Col 5 lines 16-19 states that PoE Managers 44 whether or not to source power from the PoE ports out to PoE network devices 2. Therefore, to POSITA this means that the network switch has the capability via the plurality of ports to transmit power to POE Dev’s” and “POE Dev’s illustrated by Fig 1 show power transmitted from network switches 12 to PD devices. For example, Col 5 lines 42-44 states that “The power draw of PoE ports 25 will increase the power demand of network switch 12A above the typical 200 W consumed by a network switch 12.” )
As per claim 13, Narayanan as modified discloses wherein each of said plurality of bi-directional PoE ports comprises a PD circuit and a PSE circuit connected to a same set of transformers coupled to twisted pairs of an Ethernet cable, the PSE circuit comprising a PSE controller with an enable signal input for use in switching between PD and PSE operation. (Balasubramaniam: PSE port unit, combines DC power with Ethernet data and sends the resulting combined power and data to connector pins of the port that mate with a twisted pair of conductors in cable 108(i).[0031] , Fig. 5) 
As per claim 14, Narayanan as modified discloses wherein the device connected to one of the bi-directional PoE ports comprises a solar device operable to receive power when the bi-directional PoE port operates as the PSE PoE port or transmit power when the bi-directional PoE port operates as the PD PoE port. (Balasubramaniam; 
As per claim 15, Narayanan as modified discloses wherein at least one of the bi-directional PoE ports is operable to transmit or receive power from a plurality of devices connected to the bi-directional PoE port on a single pair cable in a multi-drop arrangement. (Balasubramaniam; single wire pair c1; Fig. 5) 
As per claim 16, Narayanan as modified discloses wherein each of said plurality of devices comprises a voltage conditioner. (Balasubramaniam: DC-to-DC power converter 442, 453, 450) (Spiel Spiel disclose detecting a power supply fault doe to “power loss” through the cable [Fig. 6] and adjusts the power amount supplied accordingly to the powered device ¶ [0033] )
As per claim 17, Narayanan as modified discloses wherein each of said plurality of bi-directional PoE ports comprises a voltage conditioner to account for different cable lengths connecting the bi-directional PoE ports to the connected devices. (Balasubramaniam: DC-to-DC power converter 442, 453, 450) (Spiel Spiel disclose detecting a power supply fault doe to “power loss” through the cable [Fig. 6] and adjusts the power amount supplied accordingly to the powered device ¶ [0033] )
As per claim 18, Narayanan as modified discloses wherein the device connected to one of the bi-directional PoE ports comprises a battery operable to receive power when the bi-directional PoE port operates as the PSE PoE port or transmit power when the bi-directional PoE port operates as the PD PoE port. (Balasubramaniam; abstract) 


s 19-21, 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,256,263 (hereinafter Narayanan) in view of U.S. Publication No. 2016/0064938 (hereinafter Balasubramaniam).

As per 19, Narayanan discloses a method comprising: 
identifying available power from a [power source] (power supply system 10 “includes controller 11 that computes the available power and directs the power to .....coupled to the network switches 12; Col 3 lines 17-20 )
identifying active ports in a Power over Ethernet (PoE) system and allocating power from one or more of said [power source] to power the active ports. (RPS system 10 may determine the total number of ports which are active and “this enables RPS system 10 to calculate the amount of  power which may be needed by all switches 12 and ports 25 within switch network 9.” Col 3 lines 57-67)   
Narayanan does not distinctly the following:
identifying available power from a plurality of power sources comprising a utility power source, a solar power source, and  a battery power source; 
identifying ports in a bi-directional Power over Ethernet (PoE) system; and allocating power from one or more of said plurality of power sources to power the ports.
However, Balasubramaniam discloses the following:
identifying available power from a plurality of power sources comprising a utility power source, a solar power source, and  a battery power source; (Balasubramaniam discloses  “AC power grid” power supply from ¶ [0038] and battery  448 from Fig. 4 and a local power source 444 (e.g., a solar panel) from ¶ [0034] and an alternating current 
identifying ports in a bi-directional Power over Ethernet (PoE) system; and allocating power from one or more of said plurality of power sources to power the ports. (Balasubramaniam: Abstract states that “ One or more dual-role Power-over-Ethernet (PoE) port units are each selectively configurable to operate as either (i) a PoE Power Source Equipment (PSE) port unit to provide power to a device connected to the PoE port unit, or (ii) a PoE Powered Device (PD) port unit to sink power from the connected device.  Each PoE port unit includes a network port, and a bi-directional power converter to selectively convert power in either (i) a first direction and to provide converted power to the network port when the PoE port unit operates as the PSE port unit, or (ii) in a second direction to convert power received from the network port when the PoE port unit operates as the PD port unit” . Further, Balasubramaniam discloses  “AC power grid” power supply from ¶ [0038] and battery  448 from Fig. 4 and a local power source 444 (e.g., a solar panel) from ¶ [0034] and an alternating current (AC) power source for local power source ¶ [0022]. Further, The controller determines for each endpoint device power-related information, including a power consumption, a power need, a power production, if any, and an energy reserve in a local battery.  The controller determines a preferred power flow direction at each endpoint device based on the determined power-related information for that endpoint device.  The controller controls the power flow direction at each endpoint device based on the power-related 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Narayanan and Balasubramaniam because both references are in the same field of endeavor. Balasubramaniam’s teaching of dual-power ports would enhance Narayanan's system by allowing available power be distributed among various components based on needs thus enhancing power distribution.
As per claim 20, Narayanan as modified discloses 20. The method of claim 19 wherein allocating power further comprises allocating power to charge the battery power source or add to the utility power source. (Balasubramaniam discloses  “AC power grid” power supply from ¶ [0038]. ¶ [0024] of Balasubramaniam  further discloses that any “excess power available” may provided to “the grid” ) and (Balasubramaniam; the local power source may include, but is not limited to, a battery ¶ [0022] of which the battery may be “charged” ¶ [0037] )  
As per claim 21, Narayanan as modified discloses further comprising transmitting extra battery or solar power back into the utility power source. (Balasubramaniam discloses  “AC power grid” power supply from ¶ [0038]. ¶ [0024] of Balasubramaniam  further discloses that any “excess power available” may provided to “the grid” ) 
As per claim 23, Narayanan as modified discloses wherein reducing power comprises turning off one or more of the active ports. (Narayanan:  “microcontroller 52 may designate the lowest priority port as inactive in system priority table 55 to start the process of reclaiming power from the network of switches 12 (24).  Microcontroller 52 deactivation of the port leads to the situation where all ports on a given switch are inactive (26) If the remaining ports within switch 12A are also inactive (26), then microcontroller 52 may designate the entire switch as inactive in system priority table 55 (28), thereby reclaiming additional reserve power.  In block (27) following both block (26) and block (28), microcontroller 52 then calculates whether an adequate amount of reserve power is now available to satisfy the power failure request after designating an individual port as inactive (24) and possibly after designating base electronics of a switch as inactive (28).  If the available reserve power remains below the amount needed in a power failure request, microcontroller 52 continues reclaiming reserve power by identifying the lowest priority port in the system table still designated as active (29) and repeating the process to designate the port as inactive in system priority table 55 (24). ” Fig. 4B)
As per claim 25, Narayanan as modified discloses 25. The method of claim 19 further comprising reserving the battery power source for backup power. (Balasubramaniam” backup power to sustain operations” ¶ [0061] , Batter 448 Fig 4) (RPS with backup power available to devices such as ports residing within individual switches in a multiple switch network.; abstract) 

Claims 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,256,263 (hereinafter Narayanan) in view of U.S. Publication No. 2016/0064938 (hereinafter Balasubramaniam) and further view of U.S. Publication No. 2016/0363980 (hereinafter Spiel)

Balasubramaniam as modified does not disclose reducing power at one or more of the active ports based on said available power.
However, Spiel discloses reducing power at one or more of the active ports based on said available power. (¶s [0075]-[0077] )
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Narayanan as modified and Spiel because all references are in the same field of endeavor. Spiel’s teaching adjusting functions would enhance Narayanan's as modified system by maintaining power consumption below the available power budget, thus preventing system from experiencing power failure. 

As per claim 24, Narayanan as modified discloses 24. The method of claim 22 wherein reducing power comprises limiting power at one or more of the active ports. (Spiel: ¶s [0075]-[0077] ) 

Claims 26-28, 32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,256,263 (hereinafter Narayanan) in view of U.S. Publication No. 2016/0064938 (hereinafter Balasubramaniam).

As per claim 26, Narayanan  discloses a system comprising: 
a plurality of energy resource devices; 
an energy resource (power supply 10; Fig 1) 
a network device comprising a plurality of PD (Powered Device) PoE (Power over Ethernet) ports operable to receive power from the energy resource devices source power from the PoE ports out to PoE network devices 2. Therefore, to POSITA this means that the network switch has the capability via the plurality of ports to transmit power to POE Dev’s )
a power bus for receiving power from the network device and transmitting power to at least one other network device comprising a plurality of PSE (Power Sourcing Equipment) PoE ports for transmitting power to powered devices. (POE Dev’s illustrated by Fig 1 show power transmitted from network switches 12 to PD devices. For example, Col 5 lines 42-44 states that “The power draw of PoE ports 25 will increase the power demand of network switch 12A above the typical 200 W consumed by a network switch 12.” ) 
Narayanan does not distinctly disclose:  
a plurality of energy resource devices.
However, Balasubramaniam discloses the following:
a plurality of energy resource devices; ; (Balasubramaniam discloses  “AC power grid” power supply from ¶ [0038] and battery  448 from Fig. 4 and a local power source 444 (e.g., a solar panel) from ¶ [0034] and an alternating current (AC) power source for local power source ¶ [0022]. Furthermore, ¶ [0043] further states a summing node 440 which measures of any excess power of the from the power sources available. Also ¶ [0012])
a network device comprising a plurality of PD (Powered Device) PoE (Power over Ethernet) ports operable to receive power from the energy resource devices connected to the PD PoE ports; and (Abstract states that “ One or more dual-role Power-over-Ethernet (PoE) port units are each selectively configurable to operate as either (i) a PoE Power Source Equipment (PSE) port unit to provide power to a device connected to the PoE port unit, or (ii) a PoE Powered Device (PD) port unit to sink power from the connected device.  Each PoE port unit includes a network port, and a bi-directional power converter to selectively convert power in either (i) a first direction and to provide converted power to the network port when the PoE port unit operates as the PSE port unit, or (ii) in a second direction to convert power received from the network port when the PoE port unit operates as the PD port unit”)
a power bus for receiving power from the network device and transmitting power to at least one other network device comprising a plurality of PSE (Power Sourcing Equipment) PoE ports for transmitting power to powered devices. ; (Abstract states that “ One or more dual-role Power-over-Ethernet (PoE) port units are each selectively configurable to operate as either (i) a PoE Power Source Equipment (PSE) port unit to provide power to a device connected to the PoE port unit, or (ii) a PoE Powered Device (PD) port unit to sink power from the connected device.  Each PoE port unit includes a network port, and a bi-directional power converter to selectively convert power in either (i) a first direction and to provide converted power to the network port when the PoE port unit operates as the PSE port unit, or (ii) in a second direction to convert power received from the network port when the PoE port unit operates as the PD port unit”)
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Narayanan and Balasubramaniam because both references are in the same field of endeavor. Balasubramaniam’s teaching of multiple power sources would enhance Narayanan's system by allowing power source 

As per claim 27, Narayanan as modified discloses wherein the PD PoE ports comprise bi-directional PoE ports operable to transmit power to the energy resource devices or receive power from the energy resource devices. (Balasubramaniam; abstract) 
As per claim 28, Narayanan as modified discloses wherein the energy resource devices comprise one or more photovoltaic devices or rechargeable battery devices each operable to switch between a first mode configured to receive power from one of the bi-directional PoE ports and a second mode operable to transmit power to one of the bi-directional PoE ports. (Balasubramaniam discloses a local power source may include, but is not limited to, a battery ¶ [0022] of which the battery may be “charged” ¶ [0037]   and abstract ) 
As per claim 32, Narayanan as modified discloses wherein the network device comprises a powered device aggregator for combining power received at the PD PoE ports from the energy resource devices. (Balasubramaniam discloses  “AC power grid” power supply from ¶ [0038] and battery  448 from Fig. 4 and a local power source 444 (e.g., a solar panel) from ¶ [0034] and an alternating current (AC) power source for local power source ¶ [0022]. Further,  ¶ [0043] further states a summing node 440 which measures of any excess power of the from the power sources available.)


s 29, 31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,256,263 (hereinafter Narayanan) in view of U.S. Publication No. 2016/0064938 (hereinafter Balasubramaniam) and further view of U.S. Publication No. 2019/0245155 (hereinafter Heath ) 
As per claims 29, Narayanan does not discloses wherein the energy resource devices comprise a plurality of flexible solar panels. 
However, Heath discloses energy resource devices comprise a plurality of flexible solar panels. (¶ [0035]) 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Narayanan as modified and Heath because all references are in the same field of endeavor. Heath’s teaching of flexible solar panel would enhance Narayanan's as modified system by allowing a power source to not be rigid thus improving the longevity and ubiquity in which a power source could be utilized. 
As per claim 31, Narayanan as modified discloses wherein the energy resource devices comprise semi-transparent solar films configured for mounting on windows. (Heath: solar film ¶ [007], flexible solar plans placed on solar windows [0035])
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,256,263 (hereinafter Narayanan) in view of U.S. Publication No. 2016/0064938 (hereinafter Balasubramaniam) and further view of U.S. Publication No. 2014/0021903 (hereinafter Seiling )

As per claim 30, Narayanan as modified discloses does not distinctly disclose wherein the energy resource devices comprise a plurality of solar window blinds. 
Seiling disclose wherein the energy resource devices comprise a plurality of solar window blinds. (¶ [0029]
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Narayanan as modified and Seiling because all references are in the same field of endeavor. Seiling’s teaching of solar window blinds would enhance Narayanan's as modified system by harnessing energy from sunlight to power computer system thus improving energy cost and need to use utility power.
 

Relevant Prior Art
Pertinent prior art for the instant application is U.S. Publication No. 20050136989 which discloses the invention directed to a system for power distribution to network devices.  The system includes a plurality of network switches each having an internal power supply and a plurality of ports for connecting to the network devices and an external power supply having a plurality of output ports for connecting to the network switches.  The external power supply communicates power available to the network switches.  Each network switch determines amounts and priority levels of power for the network devices connected thereto, sums together the amounts at each priority level, determines additional amounts and priority levels of power required beyond the is internal power supply capability, and sends a power request to the external power supply.  The external power supply allocates power to the network switches depending on the power requests received. 
 


Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov